Citation Nr: 1130717	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-19 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability evaluation in excess of 20 percent for lumbar spine, intervertebral disc syndrome, status post diskectomy. 



REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from January 1978 to May 1990 and from December 2003 to June 2005.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for lumbar spine intervertebral disc syndrome (IVDS) with a 20 percent rating.  Thereafter, the Veteran appealed the initial rating assigned for his service-connected low back disability to the Board.    

In April 2010, the Board granted an increased evaluation of 30 percent for the Veteran's left upper extremity ulnar neuritis, status post nerve transposition surgery.  The Board also remanded the increased rating claim for lumbar spine IVDS for further evidentiary development.  The case returns to the Board following the completion of such development and is now ready for appellate review.    


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran's lumbar spine disability is manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes due to his lumbar spine disability of such a frequency and duration so as to warrant a higher initial evaluation under the amended schedule for rating spine disabilities.  

2.  The preponderance of the evidence weighs against a finding that the Veteran's urinary symptomatology is associated with his lumbar spine disability.  


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 20 percent for service-connected lumbar spine, IVDS, status post diskectomy have not been met or approximated under the amended schedule for rating spine disabilities at any time relevant to the claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice and, as discussed herein, none has been shown.

In the present case, the Veteran is challenging the initial rating assigned for his service-connected lumbar spine disability following the award of service connection.  The U.S. Court of Appeals for Veterans Claims, quoting from the legislative history of the VCAA, has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose which the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, supra, at 491.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a notice of disagreement expressing disagreement with the initial rating assigned.  Thus, while we observe that the Veteran was not provided with notice regarding the element of degree of disability during the course of this claim/appeal, no such notice was required.  

However, the Board observes that the Veteran has been provided with ample opportunity to submit evidence and argument in support of his claim and to participate effectively in the processing of his claim during the course of this appeal.  As stated above, neither the Veteran nor his representative has alleged any prejudice with respect to the notice, or lack thereof, received for his initial rating claim during the course of this appeal.  

Further, because the June 2008 SOC included the applicable law and regulations for an increased rating claim and specifically included the schedular criteria for rating diseases and injuries of the spine, it is reasonable to conclude that the Veteran was aware of the evidence needed to substantiate his claim.   

Moreover, the Veteran has been provided with a copy of the above rating decision, the June 2008 SOC, and the November 2009 and March 2011 SSOCs, which include discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  

Regarding the statutory duty to assist, the RO afforded the Veteran with medical examinations in March 2006, January 2009, and September 2010 in connection with his claims.  The examination reports have been reviewed and cumulatively include all relevant findings necessary to evaluate the Veteran's initial rating claim.  Although it appears that the March 2006 and January 2009 QTC examiners did not have access to the claims folder, the absence of such review does not render the examination reports inadequate because the examiners noted findings pertinent to the disability evaluation of the Veteran's disability based on their objective examination of the Veteran at those times.  Further, the September 2010 VA medical examiners each reviewed the Veteran's claims folder in connection with their examinations.   The September 2010 VA genitourinary examiner additionally provided an opinion on the likelihood that the Veteran's urinary complaints are symptoms of neurologic impairment related to his lumbar spine disability.  

Also, treatment records adequately identified as relevant to the Veteran's claim have been obtained, to the extent possible, and are associated with the claims folder.  Moreover, the Veteran and/or his representative have/have submitted several written statements in connection with his claim and during the course of his appeal.  

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  

The Board further finds that there has been compliance with our prior remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA treatment records from December 2009 to April 2010 were obtained pursuant to the remand and associated with the claims folder.  Also, the Veteran was afforded with medical examinations in September 2010, which clarified whether urinary complaints were related to the Veteran's lumbar spine disability, as explained below.  

In view of the foregoing, the Board will proceed with appellate review.

II.  Pertinent Facts, Law, and Analysis

The Veteran seeks entitlement to a disability evaluation higher than 20 percent for lumbar spine IVDS, status post diskectomy.  He is currently rated under Diagnostic Code 5243 for IVDS. 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In a claim for a higher original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

Ankylosis, favorable or unfavorable, is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 
(4th ed. 1987)).

The Board notes that the rating criteria for rating spine disabilities were amended in August 2003, effective September 26, 2003.  Amendment to Part 4, Schedule for Rating Disabilities, 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to that, the rating criteria for evaluating intervertebral disc syndrome were changed, effective September 23, 2002.  Amendment to Part 4, Schedule for Rating Disabilities, 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002) (38 C.F.R. § 4.71a, DC 5293 (2003)).  The amended rating criteria for intervertebral disc syndrome were subsumed in the aforementioned amended rating schedule for spine disabilities.  When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, the veteran is entitled to resolution of his or her claim under the criteria that are more to his or her advantage.  The prior criteria may be applied for the full period of the appeal.  The new rating criteria, however, may be applied only to the period after their effective date.  VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In this case, the Veteran filed his claim seeking service connection for a lumbar spine disability in February 2006.  Because he filed his claim after the change in regulations, his service-connected low back disability has appropriately been considered only under the amended schedule for rating disabilities of the spine.  

Under the amended schedule for rating spine disabilities, the Veteran's intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In regard to the first method of evaluation (total duration of incapacitating episodes over the past 12 months), the amended criteria provide that a 10 percent evaluation is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  The term "chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

In this case, although the evidence shows that the Veteran told the March 2006 QTC medical examiner that he had had two incidents of incapacitating episodes for a total of 16 days over the past year, which included physician recommended bed rest, the Veteran specifically stated that the incidents occurred in August 2004 and January 2005.  These are dates more than 12 months before the examination and, further, during service and before the claim/appeal period.  Also, the total duration of incapacitation described by the Veteran is not sufficient to warrant an increased rating because it is significantly less than the requisite minimum of 4 weeks (for an increase).  In addition, the Board observes that the Veteran denied having had any incapacitation at the January 2009 QTC medical examination and reported having only two total incapacitating days over the last twelve months at the September 2010 VA spine examination.  Further, treatment records relevant to the claim/appeal period show no periods of incapacitation of the total duration required for an increased rating.  Therefore, the Board finds that a higher initial evaluation for the Veteran's lumbar spine disability on the basis of the total duration of incapacitating episodes for the claim/appeal period is not warranted.  

In regard to the second method of evaluation (General Rating Formula for Diseases and Injuries of the Spine), a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Lastly, the amended schedule specifically provides that the revised criteria include symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Also, any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

After careful review of the evidence, the Board finds that the disability picture associated with the Veteran's lumbar spine disability does not more closely approximate forward flexion of the thoracolumbar spine limited to 30 degrees or less or, favorable ankylosis of the entire thoracolumbar spine, which is required for the assignment of the next higher rating of 40 percent.  

Review of the March 2006 QTC examination report reveals that the Veteran demonstrated forward flexion to 50 degrees, with pain occurring at 50 degrees, and was noted to have no ankylosis of the spine.  While the examiner did note that the Veteran's joint function of the spine was additionally limited after repetitive use by pain, fatigue, and lack of endurance, she was unable to make a determination without resorting to speculation on whether such factors additionally limited the joint function in degrees.  

Later, at the January 2009 QTC medical examination, the Veteran demonstrated forward flexion to 60 degrees, with pain occurring at 60 degrees, and was again noted to have no ankylosis of the spine.  While the examiner did note that the Veteran's joint function of the spine was additionally limited after repetitive use by pain, she added that there was no additional limitation in degree.  

Further, at the most recent September 2010 VA spine examination, the Veteran demonstrated forward flexion of 60 degrees, with pain apparently occurring at 40 degrees.  The examiner noted, however, that the Veteran's range of motion was unchanged with three repetitions despite the pain.  There was again no indication of ankylosis of the thoracolumbar spine.

The Veteran's treatment records and other pertinent evidence for the time relevant to the claim/appeal period do not show that his lumbar spine disability is more disabling than what is reflected in the above examination reports.  There are no contradictory findings of record.      

In further consideration of the foregoing, we note that there are no objective medical findings that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors has resulted in any limitation of motion to the extent required for a higher rating at any time relevant to the current appeal period.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Such factors have already been contemplated in the currently assigned disability evaluation.  

Regarding associated neurologic impairment, the Board initially notes that the Veteran has already been awarded service connection for sciatica of the left lower extremity associated with his lumbar spine disability with a 10 percent disability evaluation effective June 14, 2005, the day following separation from service.  See March 2009 rating decision.  He has not appealed the disability rating assigned, and the March 2009 rating decision is now final.  Thus, the Board will not consider the neurologic symptomatology of the left lower extremity associated with the Veteran's lumbar spine IVDS in our evaluation of the Veteran's claim for a higher initial rating because the symptomatology is already contemplated in the 10 percent rating assigned for the disability and the initial rating assigned has not been appealed to the Board.

This case was previously remanded in April 2010 because it was unclear based on the evidence of record at that time whether the Veteran had bladder impairment associated with his lumbar spine disability.  As explained in the April 2010 decision, the January 2009 QTC medical examiner had written that the Veteran had urinary leakage two to three times per day required a pad change two to three times daily secondary to his lumbar spine disability.  However, the examiner's conclusion was based solely on the Veteran's account of such symptomatology, as no objective testing of the Veteran's urinary system had been conducted.  The Board also noted that the Veteran had previously denied having any bowel or bladder dysfunction other than some urinary urgency in October 2008, a few months before the QTC examination.  For that reason, the Board remanded the claim for further evidentiary development to clarify whether the urinary symptomatology was related to the lumbar spine disability. 

The record reflects that the Veteran underwent a genitourinary examination in September 2010 pursuant to the Board's remand.  After a thorough examination of the Veteran and review of the claims folder, the examining physician concluded that it is less likely than not that the Veteran's urinary symptoms are secondary to his lumbar spine disability.  The physician explained that, while the Veteran's urinary frequency was noted in the medical records, there were several examinations where the lack of urinary symptoms were noted, or no urinary symptoms were noted, when discussing symptoms related to the back.  She also commented that the Veteran's symptoms are typical of benign prostatic hypertrophy, which is common in the Veteran's age group.  She further commented that, while the prostate examination was normal, that was notan  unusual finding, because only the posterior area of the prostate could be felt on examination.  She then added that urinary symptoms were unusual after back surgery and in any event should have been present immediately after the back surgery if related thereto, which did not appear to be the case for this Veteran.

Because the September 2010 VA genitourinary examiner provided a well-reasoned rationale in support of her conclusion based on review of the claims folder and interview and examination of the Veteran, her competent medical opinion is afforded significant probative value.   

While it is noted that the Veteran also underwent a spine examination in September 2010 and that examiner noted that, with his training, the Veteran's bladder symptoms were "suspicious for being related to his spine condition", he also stated that he could not definitively link the two and would defer to the opinion of the other examiner who was specifically evaluating whether the Veteran's symptoms were consistent with a neurogenic type bladder.  For this reason, the Board affords more probative value to the opinion provided by the genitourinary examiner than the admittedly speculative opinion provided by the spine examiner.    

Thus, in summary, the Board notes that the Veteran does not demonstrate the degree of thoracolumbar limitation of motion required for an increased rating, even when considering Deluca factors, and is not diagnosed with ankylosis of the thoracolumbar spine.  In addition, the preponderance of the evidence weighs against a finding that his urinary symptomatology is related to his low back disability, and no other associated neurologic impairment has been identified (except for left lower extremity sciatica which is already in receipt of a separate evaluation.).  Further, while a surgical scar is present at the low back, it is shown to be well-healed and there are no compensable residuals associated therewith.  See January 2009 QTC examination report, page1; see also September 2010 VA spine examination report at pages 1-2. 

The Board notes that consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the pertinent evidence does not show any functional impairment not already contemplated by the disability rating already assigned under DC 5243.  As explained above, the preponderance of the evidence weighs against the assignment of a higher or separate rating under other potentially applicable diagnostic codes.

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against the assignment of an increased or separate evaluation for the Veteran's lumbar spine disability on a schedular basis for the entire claim/appeal period under the amended schedule for rating spine disabilities.  As a result, no staged rating is warranted.    

The Board has also considered whether the initial rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

However, after comparing the manifestations and reported impairment of function of the Veteran's lumbar spine disability to the ratings and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  There is no unusual or exceptional disability picture shown.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

The Board is aware that, under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim for an increased rating, and that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial disability evaluation in excess of 20 percent for lumbar spine, intervertebral disc syndrome, status post diskectomy is denied. 



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


